Citation Nr: 0810862	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating from an 
original grant of service connection for right ear hearing 
loss, residual of a ruptured eardrum. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.   

In May 2006, the veteran presented testimony during a hearing 
before RO personnel; a transcript of that hearing is of 
record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran has hearing in his service connected right 
ear at a Level better than X or XI. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected right ear hearing loss, residual of a ruptured 
eardrum, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2004, March 2006 and September 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).  In that decision, the 
Court stated that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, No. 05-355, Slip op at 5-6.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a Veterans Service Organization (VSO) recognized by the VA, 
specifically New York State Division of Veteran's Affairs and 
the Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case by the RO, 
on May 11, 2006, the representative expressly acknowledged 
discussions of the pertinent regulations with the veteran 
pertaining to the evaluation of the disability at issue prior 
to attending his personal hearing.  The Statement of the Case 
contained a list of all evidence considered, a summary of 
adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  In the Board's opinion all of this demonstrates 
actual knowledge on the part of the veteran and his 
representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Service treatment records demonstrate that the veteran 
sustained a ruptured right ear drum during service.  Although 
the veteran had previously filed for service connection for 
several other disorders in July 2003 that are not pertinent 
to the present appeal, his claim for entitlement to service 
connection for hearing loss of the right ear was received on 
April 28, 2004.

The veteran was afforded a VA audiology examination in 
October 2004, which reported the following findings:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
45
55
90
80
100
81

Word recognition was 96 percent in the right ear.  The 
examiner offered that his right ear hearing loss was as 
likely as not related to his military service. 

Service connection for the claimed right ear hearing loss 
(noncompensable) was established pursuant to a November 2005 
rating, effective from July 10, 2003.  

A private audiology examination was conducted and 
correspondence reported severe to profound hearing loss in 
the veteran's right ear as well as mild to profound hearing 
loss on the left.  Pure tone thresholds, in decibels, were 
not reported in sufficient detail to enable evaluation of the 
service connected disability in accordance with the relevant 
rating criteria.  

At his personal hearing at the RO in May 2006, the veteran in 
effect indicated that the existing record should be 
supplemented with a more current examination.  

The veteran was afforded another VA audiology examination in 
July 2006, which produced the following:   






HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
55
65
90
100
90
86

Speech audiometry testing revealed speech recognition ability 
of 74 percent in the right ear.

Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where compensation has 
been granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14.  In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. §§ 4.85, 4.87.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. §§ 4.85 (2007).

Applying the diagnostic criteria under Table VI to the 
findings on audiological examination in June 2004, the Board 
observes that average puretone threshold average is 81 
decibels in the service connected right ear, along with 
speech discrimination findings of 96 percent.  Such findings 
correspond to auditory Level II designation (service 
connected ear) and auditory Level I designation (non service 
connected ear), respectively.  

Applying the diagnostic criteria to the findings on 
audiological examination in July 2006, the Board observes 
that average puretone threshold average is 86 decibels in the 
right ear, along with speech discrimination findings of 
74 percent.  Such findings correspond to auditory Level VII 
designation (service connected ear) and auditory Level I 
designation (non service connected ear), respectively in 
accordance with the evaluation criteria set forth under Table 
VI.  

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86(a).  

Applying the exceptional patterns of hearing impairment 
criteria set forth under 38 C.F.R. § 4.86, the criteria set 
forth under subsection (a) are applicable because puretone 
thresholds for the service connected ear at each of the four 
specified frequencies is 55 decibels or more.  Applying the 
June 2004 examination results to those criteria would result 
in Level VII designation.  Applying the July 2006 examination 
results would result in Level VIII designation for the 
service connected right ear.  The nonservice-connected ear is 
considered to be normal, or at level I.  See 38 C.F.R. 
§§ 3.383(a)(3), 4.14.

The application of Table VI or VIa (the exceptional patterns 
of hearing impairment criteria under 38 C.F.R. § 4.86(a)) do 
not generate a basis for a compensable rating because hearing 
in the service connected ear is at better than level X or XI.  
See 38 C.F.R. §§ 4.85, 4.87.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").    

There is no competent evidence of record which indicates that 
the veteran's hearing loss has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for right ear hearing 
loss, residual of right ear drum rupture, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


